IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00214-CV
 
Carrol E. Knight,
                                                                      Appellant
 v.
 
Leona Deal,
                                                                      Appellee
 
 

From the 278th District Court
Madison County, Texas
Trial Court No. 05-10687-278-10
 

MEMORANDUM  Opinion





 
          Carrol E. Knight noted in his docketing
statement filed on August 8, 2006, that this appeal may be appropriate for
mediation, a form of alternative dispute resolution.  We agreed and abated the
appeal for mediation on August 30, 2006.  
      The Court was notified in mid-September
that a mediator had been selected and the appeal would be mediated “within the
next couple of weeks.”  By October 26, 2006, we had not been informed whether
the appeal had been mediated.  The Clerk of the Court notified Knight by letter
that a status report must be provided within 14 days or the appeal may be
dismissed for want of prosecution.  On October 31, the Court was notified that
mediation had been scheduled for the same date but was cancelled due to
Knight’s counsel’s schedule and had been rescheduled for December 14, 2006.  We
have not been informed as to the status of the December 14 mediation.  The
Clerk has again notified Knight by letter that a status report must be provided
within 14 days or the appeal may be dismissed for want of prosecution. 
Fourteen days have passed, and Knight has not responded to the Clerk’s letter.
      This appeal is reinstated and dismissed
for want of prosecution.  Tex. R. App. P.
42.3(b).
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
(Justice
Vance dissents with a note)*
Appeal
dismissed
Opinion
delivered and filed February 14, 2007
[CV06]
 
* 
(Dissenting note by Justice Vance:  “I believe that, for due process reasons, a
failure to respond to the request would not be grounds to dismiss the appeal.  See
Olivarez v. State, 183 S.W.3d 59, 61 (Tex. App.—Waco 2005, no pet.)
(concurring note by Vance, J.).  Nothing that has occurred (or not occurred)
suggests that Knight’s appeal lacks merit.  Nor have we attempted to
determine whether the conduct for which this sanction is levied is attributable
to counsel only, or to the party only, or to both.”)